                                            Case 5:18-md-02834-BLF Document 475 Filed 07/26/19 Page 1 of 3



                                       1   J. DAVID HADDEN (CSB No. 176148)
                                           dhadden@fenwick.com
                                       2   SAINA S. SHAMILOV (CSB No. 215636)
                                           sshamilov@fenwick.com
                                       3   TODD R. GREGORIAN (CSB No. 236096)
                                           tgregorian@fenwick.com
                                       4   PHILLIP J. HAACK (CSB No. 262060)
                                           phaack@fenwick.com
                                       5   RAVI R. RANGANATH (CSB No. 272981)
                                           rranganath@fenwick.com
                                       6   CHIEH TUNG (CSB No. 318963)
                                           ctung@fenwick.com
                                       7   FENWICK & WEST LLP
                                           Silicon Valley Center
                                       8   801 California Street
                                           Mountain View, CA 94041
                                       9   Telephone:     650.988.8500
                                           Facsimile:     650.938.5200
                                      10
                                           Attorneys for AMAZON.COM, INC.
                                      11   AMAZON WEB SERVICES, INC. and TWITCH
                                           INTERACTIVE, INC.
                                      12
F ENWICK & W ES T LLP
                        LAW




                                      13                             UNITED STATES DISTRICT COURT
                         AT
                        ATTO RNEY S




                                      14                           NORTHERN DISTRICT OF CALIFORNIA

                                      15                                      SAN JOSE DIVISION

                                      16   IN RE: PERSONALWEB TECHNOLOGIES,              Case No.: 5:18-md-02834-BLF
                                           LLC ET AL., PATENT LITIGATION,
                                      17
                                           AMAZON.COM, INC., and AMAZON WEB              Case No.: 5:18-cv-00767-BLF
                                      18   SERVICES, INC.,
                                                                                         Case No. 5:18-cv-05619-BLF
                                      19                   Plaintiffs,
                                                v.                                       AMAZON.COM, INC. AND AMAZON
                                      20   PERSONALWEB TECHNOLOGIES, LLC and             WEB SERVICES, INC., AND TWITCH
                                           LEVEL 3 COMMUNICATIONS, LLC,                  INTERACTIVE, INC. NOTICE OF
                                      21                                                 ATTORNEY WITHDRAWAL OF
                                                           Defendants.                   PHILLIP J. HAACK
                                      22

                                      23   PERSONALWEB TECHNOLOGIES, LLC and
                                           LEVEL 3 COMMUNICATIONS, LLC,
                                      24               Counterclaimants,
                                      25        v.

                                      26   AMAZON.COM, INC., and AMAZON WEB
                                           SERVICES, INC.,
                                      27
                                                           Counterdefendants.
                                      28
                                                                                                        Case No.: 5:18-md-02834-BLF
                                                                                                        Case No.: 5:18-cv-00767-BLF
                                           NOTICE OF WITHDRAWAL AS ATTORNEY                              Case No. 5:18-cv-05619-BLF
                                            Case 5:18-md-02834-BLF Document 475 Filed 07/26/19 Page 2 of 3



                                       1   PERSONALWEB TECHNOLOGIES, LLC, a
                                           Texas limited liability company, and
                                       2   LEVEL 3 COMMUNICATIONS, LLC, a Dela-
                                           ware limited liability company
                                       3                        Plaintiffs,
                                       4   v.

                                       5   TWITCH INTERACTIVE, INC. a Delaware cor-
                                           poration,
                                       6                Defendant.

                                       7

                                       8

                                       9

                                      10

                                      11

                                      12
F ENWICK & W ES T LLP
                        LAW




                                      13
                         AT
                        ATTO RNEY S




                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                                 Case No.: 5:18-md-02834-BLF
                                                                                                 Case No.: 5:18-cv-00767-BLF
                                           NOTICE OF WITHDRAWAL AS ATTORNEY                       Case No. 5:18-cv-05619-BLF
                                            Case 5:18-md-02834-BLF Document 475 Filed 07/26/19 Page 3 of 3



                                       1          TO ALL PARTIES AND THEIR COUNSEL OF RECORD AND TO THE CLERK

                                       2   OF THE COURT:

                                       3          PLEASE TAKE NOTICE that after July 26, 2019, Phillip J. Haack will no longer be af-

                                       4   filiated with the firm of Fenwick & West LLP. For this reason, AMAZON.COM, INC.AMAZON

                                       5   WEB SERVICES, INC. and TWITCH INTERACTIVE, INC respectfully request that Mr. Haack

                                       6   be removed as counsel of record and removed from the master service list in the above-entitled

                                       7   actions. AMAZON.COM, INC., AMAZON WEB SERVICES, INC. and TWITCH INTERAC-

                                       8   TIVE, INC. will remain represented by its other counsel of record at Fenwick & West LLP.

                                       9

                                      10                                              Respectfully submitted,

                                      11   Dated: July 26, 2019                       FENWICK & WEST LLP
                                      12
F ENWICK & W ES T LLP
                        LAW




                                      13                                              By: /s/ Phillip J. Haack
                         AT




                                                                                          Phillip J. Haack
                        ATTO RNEY S




                                      14
                                                                                          Attorney for AMAZON.COM, INC.
                                      15                                                  AMAZON WEB SERVICES, INC. and
                                                                                          TWITCH INTERACTIVE, INC.
                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                                                                 Case No.: 5:18-md-02834-BLF
                                                                                                                 Case No.: 5:18-cv-00767-BLF
                                            NOTICE OF WITHDRAWAL AS ATTORNEY              1                      Case No. 5:18-cv-05619-BLF
